FILED
                           NOT FOR PUBLICATION                                 JUL 27 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


GEVORK PAYASLYAN,                                No. 13-55858

              Plaintiff - Appellant,             D.C. No. 2:12-cv-08651-R-MAN

  v.
                                                 MEMORANDUM*
ALLSTATE INDEMNITY COMPANY,
an Illinois corporation Erroneously Sued
As Allstate Insurance Company,

              Defendant - Appellee.


                   Appeal from the United States District Court
                      for the Central District of California
                    Manuel L. Real, District Judge, Presiding

                              Submitted July 9, 2015**
                                Pasadena, California

Before: REINHARDT, TASHIMA, and CLIFTON, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Gevork Payaslyan appeals the district court’s grant of summary judgment in

favor of Allstate Indemnity Company. We affirm.

      “An insurer denying or delaying the payment of policy benefits due to the

existence of a genuine dispute with its insured as to the existence of coverage

liability or the amount of the insured’s coverage claim is not liable in bad faith.”

Wilson v. 21st Century Ins. Co., 171 P.3d 1082, 1088-89 (Cal. 2007) (quoting

Chateau Chamberay Homeowners Ass’n v. Associated Int’l Ins. Co., 108 Cal. Rptr.

2d 776, 784 (Cal. Ct. App. 2001)). Under California law, a bad faith claim can be

dismissed on summary judgment if the insurer can show that there was a genuine

issue as to the insurer’s liability. Guebara v. Allstate Ins. Co., 237 F.3d 987, 992

(9th Cir. 2001). Here, there was a genuine dispute as to the amount owed to

Payaslyan. There was a difference of opinion among experts as to whether

Payaslyan needed epidural cortisone injections as a result of the covered accident.

See id. at 993.

      Allstate’s delay in obtaining an independent medical evaluator and in paying

the policy limits was not unreasonable under all the circumstances given that much

of the delay was due to Payaslyan’s failure to provide information to Allstate or to

respond to Allstate’s requests on a timely basis. See Blake v. Aetna Life Ins. Co.,

160 Cal. Rptr. 528, 542 (Cal. Ct. App. 1979) (holding that insurer was reasonable


                                           2
in withholding payment so that it could find out “on its own” that the requested

amount of coverage was warranted). See also Maynard v. State Farm Mut. Auto.

Ins. Co., 499 F. Supp. 2d 1154, 1160 (C.D. Cal. 2007) (applying California law).

      Allstate’s use of a computerized billing program in conjunction with an

independent analysis did not show that Allstate failed thoroughly to investigate and

fairly to evaluate Payaslyan’s claim. Nager v. Allstate Ins. Co., 99 Cal. Rptr. 2d

348, 353-54 (Cal. Ct. App. 2000).

      Payaslyan’s attempts to revive additional causes of action fail. The state

court dismissed the first and third causes of action. Only the bad faith cause of

action remained in state court at the time of removal, so only the bad faith cause of

action arrived in federal court. See Jenkins v. Commonwealth Land Title Ins. Co.,

95 F.3d 791, 795 (9th Cir. 1996). Payaslyan did not seek to amend his complaint

at the district court level, and he cannot now do so on appeal. See Alaska v. United

States, 201 F.3d 1154, 1163-64 (9th Cir. 2000).

      AFFIRMED.




                                          3